Case 8:21-cv-00356-DOC-DFM Document 26 Filed 07/08/21 Page 1 of 8 Page ID #:265

                                                                                       JS-6

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

  Case No. SA CV 21-00356-DOC-DFM                                      Date: July 8, 2021

  Title: APL MICROSCOPIC, LLC v. DAVID A. STEENBLOCK, D.O., INC., et al


  PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                  Kelly Davis                                  Not Present
                Courtroom Clerk                               Court Reporter

         ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
               PLAINTIFF:                                  DEFENDANT:
                 None Present                                 None Present



         PROCEEDINGS (IN CHAMBERS): ORDER GRANTING
                                    DEFENDANT’S MOTION TO
                                    DISMISS [19]

         Before the Court is a Motion to Dismiss (Dkt. 19) (“Motion” or “Mot.”) brought
  by Defendant David A. Steenblock, D.O., Inc. (“Defendant” or “Steenblock, Inc.”). The
  Court finds the matter appropriate for resolution without oral argument. Fed. R. Civ. P.
  78; C.D. Cal. R. 715. Having reviewed the moving papers submitted by the parties, the
  Court GRANTS Defendant’s Motion.

    I.     Background

         A. Facts

        This case involves claims of copyright infringement. Plaintiff APL Microscopic,
  LLC (“APL”) alleges that Steenblock, Inc. and Dr. David A. Steenblock, D.O. (“Dr.
  Steenblock”) (collectively “Defendants”) infringed its copyrighted photographs.
  Amended Complaint (Dkt. 16) (“Am. Compl.”) ¶ 1. The infringement allegedly occurred
  on Facebook and Instagram pages that were allegedly operated by Defendants. Id.
Case 8:21-cv-00356-DOC-DFM Document 26 Filed 07/08/21 Page 2 of 8 Page ID #:266
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 21-00356-DOC-DFM                                            Date: July 8, 2021

                                                                                         Page 2

           APL’s principal is Andrew Paul Leonard (“Leonard”). Leonard is a skilled and
  experienced creator of microscopic art. Steenblock, Inc. is a medical practice whose lead
  doctor is Dr. David Steenblock, D.O., an industry leader in the use of stem cells to
  promote health and regenerative health benefits. Steenblock, Inc. conducts its marketing
  on its website at https://strokedoctor.com/ and maintains a related Facebook web page
  titled, “Dr. Steenblock—Regenerative Medicine,” located at
  https://www.facebook.com/personalizedregenerativemedicine/. Mot. at 2.

         APL claims that it discovered its artwork on Defendants’ Facebook and Instagram
  pages on August 8, 2019. Am. Compl. ¶ 22. APL sent Defendants a demand letter on
  August 22, 2019. Id. ¶ 24. On February 28, 2020, Steenblock, Inc. identified that the
  photos that APL specified were photos of stem cells on the internet published under the
  name “Stem Cell Medical Solutions” and affirmed that the site operating under that name
  had nothing to do with Steenblock, Inc. or Dr. Steenblock. Mot. at 2. In addition, in the
  same correspondence, Steenblock, Inc. clarified APL’s mistake by identifying a link to
  Steenblock, Inc.’s website, informing APL that none of the photos that Plaintiff identified
  were a part of Steenblock, Inc.’s website and that Dr. Steenblock had never used the
  images for any purpose. Id. Steenblock, Inc. commented that the photos were beautiful
  and asked how much APL would charge for using them. Declaration of John van Loben
  Sels (“JvLS, Decl.”) (Dkt. 19-1), Ex. A. APL did not follow up on this inquiry regarding
  a potential licensing arrangement and instead filed its initial Complaint alleging copyright
  infringement.

         B. Procedural History

          On February 3, 2021, Plaintiff filed its Complaint against Defendant, alleging
  direct copyright infringement, removal of copyright management information, vicarious
  copyright infringement, and contributory copyright infringement. Complaint (“Compl.”)
  (Dkt. 1) ¶ 1. On March 23, 2021, Steenblock, Inc. sought an extension of time to respond
  to the Complaint so Steenblock, Inc. could properly investigate the allegations in that
  Complaint. Accordingly, on March 25, 2021, the Parties filed a joint stipulation to extend
  Steenblock, Inc.’s time to respond to the Complaint by thirty (30) days until May 3, 2021.
  Stipulation Extending Time to Answer the Complaint (Dkt. 12). On April 23, 2021,
  Steenblock, Inc. sent APL a meet and confer letter pursuant to L.R. 7-3 concerning the
  deficiencies in the Complaint. JvLS, Decl., Ex. B. During the Parties’ conference, APL
  agreed to amend its Complaint, and on May 3, 2021, the parties jointly filed a stipulation
  by which APL would file its Amended Complaint on or before May 7, 2021. Stipulation
  to Amend the Complaint (Dkt. 14).
Case 8:21-cv-00356-DOC-DFM Document 26 Filed 07/08/21 Page 3 of 8 Page ID #:267
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 21-00356-DOC-DFM                                                Date: July 8, 2021

                                                                                             Page 3




        On May 5, 2021, APL filed the Amended Complaint. Am. Compl. On June 2,
  2021, Defendant filed the instant Motion to Dismiss these claims and Memorandum of
  Law in Support of Motion to Dismiss. Mot. at 1. Plaintiff filed the Opposition (Dkt. 22)
  (“Opp’n.”) on June 21, 2021. On June 28, 2021, Defendant filed the Reply (Dkt. 24)
  (“Reply”) in support of its Motion to Dismiss.

    II.     Legal Standard

          Under Federal Rule of Civil Procedure 12(b)(6), a complaint must be dismissed
  when a plaintiff’s allegations fail to set forth a set of facts that, if true, would entitle the
  complainant to relief. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); Bell Atl. Corp. v.
  Twombly, 550 U.S. 544, 555 (2007) (holding that a claim must be facially plausible in
  order to survive a motion to dismiss). The pleadings must raise the right to relief beyond
  the speculative level; a plaintiff must provide “more than labels and conclusions, and a
  formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S.
  at 555 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). On a motion to dismiss, a
  court accepts as true a plaintiff’s well-pleaded factual allegations and construes all factual
  inferences in the light most favorable to the plaintiff. See Manzarek v. St. Paul Fire &
  Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). A court is not required to accept as
  true legal conclusions couched as factual allegations. Iqbal, 556 U.S. at 678.

         In evaluating a Rule 12(b)(6) motion, review is ordinarily limited to the contents
  of the Complaint and material properly submitted with the Complaint. Van Buskirk v.
  Cable News Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002); Hal Roach Studios, Inc. v.
  Richard Feiner & Co., Inc., 896 F.2d 1542, 1555, n.19 (9th Cir. 1990). Under the
  incorporation by reference doctrine, the court may also consider documents “whose
  contents are alleged in a complaint and whose authenticity no party questions, but which
  are not physically attached to the pleading.” Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir.
  1994), overruled on other grounds by Galbraith v. County of Santa Clara, 307 F.3d
  1119, 1121 (9th Cir. 2002). The court may treat such a document as “part of the
  complaint, and thus may assume that its contents are true for purposes of a motion to
  dismiss under Rule 12(b)(6).” United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).

        When a motion to dismiss is granted, the court must decide whether to grant leave
  to amend. The Ninth Circuit has a liberal policy favoring amendments, and thus leave to
  amend should be freely granted. See, e.g., DeSoto v. Yellow Freight Sys., Inc., 957 F.2d
Case 8:21-cv-00356-DOC-DFM Document 26 Filed 07/08/21 Page 4 of 8 Page ID #:268
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 21-00356-DOC-DFM                                                 Date: July 8, 2021

                                                                                              Page 4

  655, 658 (9th Cir. 1992). However, a court need not grant leave to amend when
  permitting a plaintiff to amend would be an exercise in futility. See, e.g., Rutman Wine
  Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987) (“Denial of leave to
  amend is not an abuse of discretion where the pleadings before the court demonstrate that
  further amendment would be futile.”).

    III.     Discussion

         In the instant Motion, Defendant argues that this Court should dismiss Plaintiff’s
  claims since Plaintiff lacks standing to bring forth the Complaint and Plaintiff fails to
  plead a valid cause of action. Mot. at 1. Defendant also contends that Plaintiff should not
  be granted leave to amend its already Amended Complaint. Id. The Court addresses these
  arguments in turn.

           A. APL’s Standing to Bring the Complaint

          Defendant successfully rebuts the presumption that APL is the valid owner of the
  copyright in dispute. “Section 501(b) of the 1976 Copyright Act states that the ‘legal or
  beneficial owner of an exclusive right under a copyright is entitled, subject to the
  [registration requirement], to institute an action for any infringement of that particular
  right committed while he or she is the owner of it.’” 17 U.S.C. § 501(b).

         While Plaintiff is correct that copyright registration is “prima facie evidence of the
  validity of the copyright and the facts stated in the certificate,” it fails to satisfy its burden
  of proof that the copyright is registered to APL. 17 U.S.C. § 410(c); see also United
  Fabrics Intern., Inc. v. C&J Wear, Inc., 630 F.3d 1255, 1257 (9th Cir. 2011). In
  Plaintiff’s referenced exhibit, the copyright registration form states explicitly that the
  copyright was registered to Andrew Paul Leonard and not to APL Microscopic, LLC.
  Am. Compl., Ex. 3 (Dkt. 16-3). If Leonard was, in fact, the original registrant of the
  copyright, then Plaintiff needs to show that Leonard transferred ownership in the
  copyright to APL. See Payne v. Manilow, 2018 U.S. Dist. LEXIS 219664, at *14 (C.D.
  Cal. Oct. 29, 2018) (the copyright infringement plaintiff “must be able to demonstrate an
  unbroken chain of title showing transfer of ownership from the original owner to Plaintiff
  to prevail on his claim”). However, Plaintiff presents no such evidence. Indeed, Plaintiff
  acknowledges in its Amended Complaint that APL can only have standing to sue if
  Leonard assigned his copyrights to APL, but Plaintiff does not offer evidence to show
  that such assignment occurred. Am. Compl. ¶ 3.
Case 8:21-cv-00356-DOC-DFM Document 26 Filed 07/08/21 Page 5 of 8 Page ID #:269
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 21-00356-DOC-DFM                                             Date: July 8, 2021

                                                                                          Page 5

       Accordingly, the Court does not find that Plaintiff has standing to bring forth the
  Complaint.

         B. Direct Copyright Infringement

         Plaintiff also fails to state a valid claim for direct copyright infringement. “To
  establish a prima facie case of copyright infringement, a plaintiff must show (1)
  ownership of a valid copyright and (2) violation by the alleged infringer of at least one of
  the exclusive rights granted to copyright owners by the Copyright Act.” AJ Mgmt.
  Consulting, LLC v. MBC FZ-LLC, 2014 WL 2878891 at *8 (N.D. Cal. June 24, 2014)
  quoting UMG Recordings, Inc. v. Augusto, 628 F.3d 1175, 1178 (9th Cir. 2011) (internal
  quotations omitted). Plaintiff is unsuccessful in establishing either of these elements.

          As discussed, Defendant successfully rebuts any presumption that Plaintiff holds a
  valid copyright in the disputed works. Additionally, Plaintiff fails to plead enough facts
  to suggest that Defendant infringed on one of the disputed works. Plaintiff alleges that
  Defendant infringed on its copyrights by using its works without permission on
  promotional Facebook and Instagram pages and that Defendant operated these
  promotional pages since they included links to Defendant’s website. Am. Compl. ¶ 1-44.
  These allegations are no more than conclusory and are based on mere speculation. Any
  layperson can create a Facebook or Instagram page and include links on those pages to
  third-party websites. Defendant consistently attempted to correct Plaintiff’s misguided
  belief that Defendant operated the allegedly infringing Facebook and Instagram pages.
  JvLS Decl., Exs. B-C; Am. Compl. ¶ 6. Still, Plaintiff refused to acknowledge these
  objections or inquire any further into who the actual infringer was. Id. When Defendant
  later expressed interest in Plaintiff’s works and paying to license these works, Plaintiff
  immediately filed suit rather than discussing a potentially lucrative deal. Id. Because, on a
  motion to dismiss, courts “are not bound to accept as true a legal conclusion couched as a
  factual allegation” (Papasan v. Allain, 478 U.S. 265, 286 (1986)) and “the pleading must
  contain something more … than … a statement of facts that merely creates a suspicion
  [of] a legally cognizable right of action” (Twombly, 127 S.Ct. at 1964-65 ), APL’s
  conclusory allegations regarding ownership of the allegedly infringing web pages fail to
  state a plausible claim for relief.

        Accordingly, the Court GRANTS the Defendant’s Motion under Rule 12(b)(6) to
  Dismiss the claim regarding direct copyright infringement.

         C. Violation of 17 U.S.C. § 1202(b)
Case 8:21-cv-00356-DOC-DFM Document 26 Filed 07/08/21 Page 6 of 8 Page ID #:270
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 21-00356-DOC-DFM                                             Date: July 8, 2021

                                                                                          Page 6

          APL is unsuccessful in stating a valid claim for violation of 17 U.S.C. § 1202(b).
  “§ 1202 creates liability for persons who either: (1) ‘intentionally remove or alter any
  copyright management information [CMI],’ without the authority of the copyright owner
  or the law, ‘knowing, or . . . having reasonable grounds to know, that it will induce,
  enable, facilitate, or conceal an infringement’; or (2) distribute CMI ‘knowing that the
  [CMI] has been removed or altered without authority of the copyright owner or the law.’”
  Gardner v. CafePress Inc., 2014 WL 7183704, at *9 (S.D. Cal. Dec. 16, 2014).

          Once again, Plaintiff merely submits conclusory allegations that Defendant altered
  the copyright management information on Plaintiff’s works but fails to provide enough
  facts about how this occurred. Plaintiff continues to exclusively rely on the premise that
  Defendant violated Section 1202 by operating the disputed Facebook and Instagram
  pages which featured altered versions of Plaintiff’s images. Am. Compl. ¶ 45-51.
  However, this argument is implausible and unsuccessful for the same reasons that the
  direct infringement claim is unsuccessful. In this argument, Plaintiff merely replicates the
  facts outlined in its direct infringement claim and recites the elements of a Section 1202
  violation. “Even under the liberal pleading standard of Federal Rule of Civil Procedure
  8(a)(2), "a plaintiff's obligation to provide the 'grounds' of his 'entitle[ment] to relief'
  requires more than labels and conclusions, and a formulaic recitation of the elements of a
  cause of action will not do." Brown v. Stroud, 2011 WL 2600661, at *5 (N.D. Cal. June
  30, 2011) (dismissing claim under 17 U.S.C. § 1202(b)).

        Accordingly, the Court GRANTS the Defendant’s Motion under Rule 12(b)(6) to
  Dismiss the claim regarding violation of 17 U.S.C. § 1202(b).

         D. Vicarious Copyright Infringement

          Plaintiff also fails to state a valid claim for vicarious copyright infringement.
  Vicarious infringement occurs when one “profit[s] from direct infringement while
  declining to exercise a right to stop or limit it.” Metro-Goldwyn-Mayer Studios Inc. v.
  Grokster, 545 U.S. 913, 930 (2005). To establish vicarious infringement, a plaintiff must
  prove that the defendant had (1) the right and ability to supervise or control the infringing
  activity; and (2) a direct financial interest in such activities. Grokster, 545 U.S. at 930 &
  n.9; Am. Tel. and Tel. Co. v. Winback and Conserve Program, 42 F.3d 1421, 1441 (3d
  Cir. 1994) (reciting similar standard).

         First, Plaintiff cannot successfully prove vicarious copyright infringement since
  such claims require actual direct infringement to have occurred. As discussed, there is no
  plausible evidence of direct copyright infringement; therefore, Plaintiff’s claim for
Case 8:21-cv-00356-DOC-DFM Document 26 Filed 07/08/21 Page 7 of 8 Page ID #:271
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 21-00356-DOC-DFM                                              Date: July 8, 2021

                                                                                           Page 7

  vicarious infringement should also fail. Moreover, Plaintiff’s claim for vicarious
  copyright infringement fails since there is no substantial evidence suggesting that
  Defendant had the right and ability to supervise the allegedly infringing activity. Plaintiff
  correctly cites that vicarious infringement occurs where a “defendant's ‘pervasive
  participation in the formation and direction’ of the direct infringer[’s]” activity supports a
  finding that “defendants were in a position to police the direct infringers.” Fonovisa, Inc.
  v. Cherry Auction, Inc., 76 F.3d 259, 262-63 (9th Cir. 1996). However, nothing from the
  record indicates that Defendant had “pervasive participation in the formation and
  direction” of the disputed Facebook and Instagram pages’ activities. Although
  Defendant’s URL was listed on the social media pages, this evidence alone does not
  conclusively demonstrate that Defendant participated in the formation of the pages or that
  the pages were anything more than a phishing scheme. See Opp’n. at 16-17.

        Accordingly, the Court GRANTS the Defendant’s Motion under Rule 12(b)(6) to
  Dismiss the claim regarding vicarious copyright infringement.

         E. Contributory Copyright Infringement

          Finally, Plaintiff fails to allege enough facts to demonstrate that contributory
  copyright infringement exists. To establish a claim of contributory infringement, a
  plaintiff must show: (1) a third party directly infringed the plaintiff's copyright; (2) the
  defendant knew that the third party was directly infringing; and (3) the defendant
  materially contributed to or induced the infringement. See Gershwin Pub. Corp. v.
  Columbia Artists Management, Inc., 443 F.2d 1159, 1162 (“[O]ne who, with knowledge
  of the infringing activity, induces, causes or materially contributes to the infringing
  conduct of another, may be held liable as a ‘contributory’ infringer.”).

         As discussed, Plaintiff fails to state a plausible claim that any direct infringement
  occurred and therefore does not satisfy the first element of proving contributory
  infringement. Moreover, Plaintiff does not present any facts that support its conclusion
  that Defendant is liable for contributory infringement for the “publication and/or
  distribution of the Works on his websites.” Am. Compl. ¶ 65 (emphasis added). While
  most of Plaintiff’s earlier claims and arguments are premised on the idea that Defendant
  copied Plaintiff’s works and used them on social media pages, this contributory
  infringement claim relies on facts that Plaintiff has not adequately pleaded. Specifically,
  Plaintiff has not described how or when Defendant allowed for publication or distribution
  of Plaintiff’s artworks on Defendant’s website.
Case 8:21-cv-00356-DOC-DFM Document 26 Filed 07/08/21 Page 8 of 8 Page ID #:272
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 21-00356-DOC-DFM                                              Date: July 8, 2021

                                                                                            Page 8

        Accordingly, the Court GRANTS the Defendant’s Motion under Rule 12(b)(6) to
  Dismiss the claim regarding contributory copyright infringement.

          Plaintiff’s claims should also be dismissed without leave to amend the Complaint.
  Defendant already pointed out critical flaws in Plaintiff’s initial Complaint, and Plaintiff
  failed to fully address these issues with its Amended Complaint. “[A]lthough leave to
  amend should be liberally granted, the Amended complaint may only allege ‘other facts
  consistent with the challenged pleading.” In its Amended Complaint, Plaintiff failed to
  clarify its initial pleading and instead included inconsistent facts regarding its claim of
  ownership and its claims of infringement. See Opp’n. at 24-25. Therefore, Plaintiff’s
  claims shall be dismissed with prejudice.

    IV.     Disposition

        For the reasons explained above, the Court GRANTS Defendant’s Motion to
  Dismiss. Plaintiff’s claims are hereby DISMISSED WITH PREJUDICE.

          The Clerk shall serve this minute order on the parties.


   MINUTES FORM 11                                                         Initials of Deputy Clerk
   CIVIL-GEN
